Citation Nr: 0015742	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-10 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1944.  He died in August 1997.  The appellant is the 
veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in March 2000.  The issues reflected on the title page 
of that remand included entitlement to dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code.  A review of the record reflects such 
entitlement had been established by a rating decision in 
March 1996, and no such issue had been developed for 
appellate consideration by the Board in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death certificate reflects that he died on 
August [redacted], 1997, due to a cerebrovascular accident, 
due to or as a consequence of a series of small strokes, with 
cancer of the jaw listed as a significant condition contributing 
to death, but not related to the above causes.  

3.  At the time of the veteran's death, service connection 
was established for rheumatoid arthritis with loss of use of 
both legs, evaluated as 100 percent disabling and bilateral 
pes cavus with hammer toes, evaluated as 20 percent 
disabling. 

4.  No competent medical evidence indicating an etiological 
relationship between the cause of death and active service or 
a service-connected disability has been presented.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the veteran's death certificate, he died on 
August [redacted], 1997, of a cerebrovascular accident, due 
to or as a consequence of a series of small strokes.  Cancer 
of the jaw was listed as a significant condition contributing 
to death, but not related to death.  No autopsy was performed.

At the time of the veteran's death, service-connection was 
established for rheumatoid arthritis with loss of use of both 
legs, evaluated as 100 percent disabling, and bilateral pes 
cavus with hammer toes, evaluated as 20 percent disabling.  

The service medical records are negative for evidence of 
cerebrovascular disease.  

A VA discharge summary of hospitalization in March and April 
1958 showed that the veteran was admitted with chief 
complaint of vascular symptoms of the lower extremities.  
Chest X-ray revealed rather generalized calcification of the 
vessels.  The diagnosis was arteriosclerosis, generalized.  A 
VA hospital summary showed that the veteran was admitted to 
the emergency room in January 1983 after developing sudden 
weakness in the right side of his body.  He denied any 
history of cerebrovascular accident.  An aortic arch 
aortogram and carotid arteriogram were performed.  The 
diagnoses included probable transient ischemic attack and 
essential hypertension.  An outpatient treatment record dated 
in September 1988 noted diagnoses of hypertension and 
cerebrovascular insufficiency.  Chest X-ray in June 1990 
revealed no acute cardiopulmonary abnormalities.  In 
September 1993, a skin cancer was removed from his chin.  An 
August 1995 VA hospitalization discharge summary shows that 
the veteran was admitted for confusion and right hip pain.  
It was noted that he was in his usual state of health and 
shuffling gait until he had a fall earlier that month.  The 
next day he reportedly stopped walking, then became confused 
and agitated.  A CT scan of the head revealed mild to 
moderate diffuse cerebral cortical atrophy.  Chest X-ray 
revealed no acute cardiopulmonary changes.  EKG revealed 
atrial fibrillation and left bundle block with left axis 
deviation.  It was noted that no cause for his confusion was 
found, although a probable mild urinary tract infection was 
noted.  VA discharge summaries show that the veteran was 
hospitalized for respite care several times in 1996.  The 
diagnoses included rheumatoid arthritis, chronic atrial 
fibrillation, essential hypertension, organic brain syndrome, 
and cerebrovascular insufficiency and history of transient 
ischemic attack.  

In July 1998, the appellant and her son testified that they 
felt the veteran's service-connected conditions were somewhat 
involved in the cause of his death.  See July 1998 hearing 
transcript.  

In a November 1997 memorandum, Dr. S.R., a VA physician, 
concluded, after reviewing the veteran's records, that his 
service-connected conditions did not contribute materially to 
his death.  The physician noted that the veteran did have 
hypertension and chronic atrial fibrillation for which he was 
not service-connected, and that both of these conditions were 
strongly associated with risk of stroke.  It was concluded, 
therefore, it seemed more likely that these nonservice-
connected conditions contributed materially to his death.  In 
a November 1997 memorandum, Dr. B.G., a VA physician, 
concurred with Dr. S.R.'s opinion.  

The threshold question that must be resolved with regard to a 
claim is whether the claimant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; there must be evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a direct service connection claim to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for the cause of 
the veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the appellant has not submitted any evidence to 
show that disability etiologically related to service, or the 
veteran's service-connected disabilities, contributed to the 
cause of his death.  Neither cerebrovascular disease, nor 
skin cancer of the chin, has been etiologically linked to the 
veteran's active service by competent evidence.  The 
appellant's mere allegation that the veteran's service-
connected rheumatoid arthritis contributed to his death 
without the aid of supporting medical documentation is 
insufficient to substantiate her claim.  Tirpak at 611. 

The appellant's assertion that frostbite incurred in service 
contributed to the veteran's death does not aid in supporting 
her claim.  The evidence of record is negative for any 
indication of frostbite either during or after service.  
Nevertheless, no competent evidence of record establishes any 
relationship between frostbite in service and the fatal 
disability.  Therefore, such a finding would require recourse 
to speculation, which is not permitted under 38 C.F.R. 
§ 3.312.  Although the appellant and her son may testify 
about the veteran's symptoms, neither of them are competent 
to render a medical opinion on the etiology of the cause of 
death.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  This also holds true for statements in the record 
from the veteran's brother, co-worker and neighbor.  Because 
her allegations of an etiologic relationship between a 
service-connected disability or frostbite incurred in service 
and the cause of the veteran's death have not been 
supplemented by other evidence, the Board finds that the 
appellant has not met her initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.312.  

The Board notes that in support of her claim the appellant 
has submitted a medical article on the subject of frostbite.  
In Quiamco v. Brown, 6 Vet.App. 304 (1994), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) held:  "the 
treatise quoted must bear directly on the veteran's medical 
condition."  As the article does not speak to the specific 
facts of this case, the Board finds that it has no probative 
value.  

Although the Board has considered and denied the appeal as to 
this claim on a ground different from that of the RO, that 
is, whether the appellant's claim was well-grounded rather 
than whether she is entitled to prevail on the merits, the 
appellant has not been prejudiced by this action.  In 
assuming that the claim was well-grounded, the RO actually 
accorded the appellant greater consideration than her claim 
warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-394 (1993).  To remand this case to the RO 
for consideration of the issue of whether this claim is well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
appellant.  Id.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

